MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             Jun 15 2016, 8:17 am

regarded as precedent or cited before any                              CLERK
                                                                   Indiana Supreme Court
court except for the purpose of establishing                          Court of Appeals
                                                                        and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
John P. Brinson                                          Julianna L. Fox
Evansville, Indiana                                      Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steven E. Webb,                                          June 15, 2016
Appellant-Respondent,                                    Court of Appeals Cause No.
                                                         87A04-1512-DR-2285
        v.                                               Appeal from the Warrick Circuit
                                                         Court
Marla R. Webb,                                           The Honorable Greg A. Granger,
Appellee-Petitioner.                                     Judge
                                                         Trial Court Cause No.
                                                         87C01-1501-DR-41



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 87A04-1512-DR-2285 | June 15, 2016       Page 1 of 5
                                             Case Summary
[1]   Steven Webb appeals the trial court’s parenting time order in his dissolution of

      marriage to Marla Webb. We remand.


                                                     Issue
[2]   We address one dispositive issue raised by Steven, which we restate as whether

      the trial court’s failure to make specific findings and conclusions to support a

      restriction of Steven’s parenting time requires remand.


                                                     Facts
[3]   Steven and Marla began a relationship in 2004, and they married in 2008. They

      had two children, Gr.W, born in May 2006, and Gi.W., born in October 2009.

      Marla filed a petition for dissolution of marriage in January 2015. In June

      2015, the trial court entered a provisional order that allowed Steven to have

      “supervised day visitation” with the children at his grandmother’s house on

      alternative weekends from 9:00 a.m. to 4:00 p.m. App. p. 17. After a hearing,

      the trial court entered a decree of dissolution and found, in part:

              CHILD CUSTODY:


              The Husband was recently laid off from his employment with
              Alliance Coal (Gibson County Coal). The Husband has had a
              prior prescription drug addiction, as well as being treated for
              depression. The Court heard testimony that the Husband was
              not an active participant in his children’s lives.




      Court of Appeals of Indiana | Memorandum Decision 87A04-1512-DR-2285 | June 15, 2016   Page 2 of 5
              The Wife is awarded sole legal and physical custody of the
              parties’ two children.


              PARENTING TIME:


              The Husband shall have supervised day visitation with the
              children at his grandmother, Charlotte Bickmeyer’s, residence on
              Wednesdays from 6:00 p.m. until 8:00 p.m., and on alternating
              weekends beginning Saturday, December 5, 2015 from 9:00 a.m.
              until 4:00 p.m., and Sunday from 9:00 a.m. until 4:00 p.m.


              During the Husband’s parenting time his sister, Melanie Akers
              Webb, shall not be present. The parties shall follow the Indiana
              Parenting Time Guidelines for holidays, except during the
              Husband’s holiday time he shall have no overnights.


      App. pp. 9-10. Steven now appeals.


                                                  Analysis
[4]   Steven challenges the trial court’s restriction of his parenting time. A decision

      about parenting time requires us to “give foremost consideration to the best

      interests of the child.” Perkinson v. Perkinson, 989 N.E.2d 758, 762 (Ind. 2013).

      Parenting time decisions are reviewed for an abuse of discretion. Id.

      Judgments in custody matters typically turn on the facts and will be set aside

      only when they are clearly erroneous. Id. “We will not substitute our own

      judgment if any evidence or legitimate inferences support the trial court’s

      judgment.” Id.




      Court of Appeals of Indiana | Memorandum Decision 87A04-1512-DR-2285 | June 15, 2016   Page 3 of 5
[5]   Steven argues that the trial court erred by not issuing the necessary findings

      before restricting his parenting time. Indiana Code Section 31-17-4-1(a)

      provides:


              A parent not granted custody of the child is entitled to reasonable
              parenting time rights unless the court finds, after a hearing, that
              parenting time by the noncustodial parent might endanger the
              child’s physical health or significantly impair the child’s
              emotional development.


      Our supreme court has explained:


              Extraordinary circumstances must exist to deny parenting time to
              a parent, which necessarily denies the same to the child. If the
              trial court finds such extraordinary circumstances do exist, then
              the trial court shall make specific findings regarding its
              conclusion that parenting time would endanger the child’s
              physical health or significantly impair the child’s emotional
              development.


      Perkinson v. Perkinson, 989 N.E.2d 758, 765 (Ind. 2013). Further, where a trial

      court deviates from the Indiana Parenting Time Guidelines, the trial court is

      required to issue “a written explanation indicating why the deviation is

      necessary or appropriate in the case.” Ind. Parenting Time Guideline

      Preamble(C)(3).


[6]   Steven argues that the trial court’s order does not contain the required specific

      findings to restrict his parenting time. Marla concedes that “the trial court did

      not set forth the specific findings required by statute nor the required written

      reason for deviation” from the Indiana Parenting Time Guidelines. Appellee’s

      Court of Appeals of Indiana | Memorandum Decision 87A04-1512-DR-2285 | June 15, 2016   Page 4 of 5
      Br. p. 9. Marla agrees that we should remand to the trial court “for the purpose

      of making specific findings regarding its order of restricted parenting time.” Id.

      We agree that the trial court’s order lacks the necessary findings and

      conclusions to restrict Steven’s parenting time. We remand for the trial court to

      issue detailed findings regarding this issue.


                                                Conclusion
[7]   Because the trial court’s order lacks the required findings necessary to restrict

      Steven’s parenting time, we remand.


[8]   Remanded.


      Vaidik, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 87A04-1512-DR-2285 | June 15, 2016   Page 5 of 5